 



EXHIBIT 10.1
AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT
     This Amended and Restated Change Of Control Agreement (the “Agreement”) is
made as of April 6, 2006 between Dot Hill Systems Corp., a Delaware corporation
(the “Company”), and Dana Kammersgard (“Employee”).
     Whereas, the Company and the Employee previously entered into that certain
Change Of Control Agreement dated August 23, 2001 (the “Prior Agreement”);
     Whereas, the Company and the Employee desire to amend and restate the Prior
Agreement in its entirety as set forth below; and
     Whereas, in order to provide an incentive for Employee to participate
actively in the affairs and maximize the value of the Company, the Company is
willing to provide Employee with certain benefits on the terms and conditions
set forth below.
     Now Therefore, for good and valuable consideration, the sufficiency of
which is hereby acknowledged, Employee and the Company (each, a “Party,” and
collectively, the “Parties”) agree that the Prior Agreement is hereby amended
and restated in its entirety as set forth below and agree as follows:
1. Benefits in the Event of a Change of Control. If a Change of Control (defined
below) occurs then, without further action by Employee or the Company, Employee
shall be entitled to the benefits set forth below:
     (a) As of immediately prior to such Change of Control, the vesting
applicable to all options to purchase shares of the Company’s capital stock
(“Options”) and all shares of the Company’s capital stock which are subject to
the company’s right to repurchase such shares (“Restricted Stock”) held by
Employee as of the effective date of such Change of Control shall be accelerated
in full such that Employee shall have the right to exercise in accordance with
the terms thereof all or any portion of such Options (notwithstanding any
vesting schedule set forth in such Options) and any such Company repurchase
rights with respect to such Restricted Stock shall lapse in full; and
     (b) Employee shall be entitled to a lump sum cash payment in an amount
equal to one hundred twenty-five percent (125%) of Employee’s annual base salary
in effect as of the date of such Change of Control (the “Lump Sum Payment”),
subject to applicable withholdings as required by applicable law, payable on the
Effective Date specified in a Release delivered by Employee to the Company
following such Change of Control in the form attached to Employee’s Employment
Agreement with the Company dated August 2, 1999 (the “Employment Agreement”).
The Lump Sum Payment provided for in this Section 1(a)(ii) shall be reduced by
the amount of any cash severance payment made to Employee by the Company
pursuant to paragraph 10 of the Employment Agreement. Any payments made pursuant
to paragraph 10 of the Employment Agreement shall be reduced by the amount of
any cash payments made hereunder.

1



--------------------------------------------------------------------------------



 



     For purposes of this Agreement, “Change of Control” shall mean: (1) a
dissolution or liquidation of the Company; (2) any sale or transfer of all or
substantially all of the assets of the Company; (3) any merger, consolidation or
similar transaction in which the holders of the Company’s outstanding voting
securities immediately prior to such transaction do not hold, immediately
following such transaction, securities representing fifty percent (50%) or more
of the combined voting power of the outstanding securities of the surviving
entity; or (4) the acquisition by any person (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), in a single transaction or series of related
transactions, of beneficial ownership (within the meaning of Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act) of securities
representing fifty percent (50%) or more of the combined voting power of the
then-outstanding securities of the Company, excluding in any case shares of
capital stock of the Company purchased from the Company in a transaction the
principal purpose of which is to raise capital for the Company.
2. Golden Parachute Taxes. In the event that any payment or distribution by the
Company, or the grant of any benefit by the Company, to or for the benefit of
Employee (whether paid or payable, distributed or distributable or granted or to
be granted pursuant to the terms of this Agreement or otherwise) (collectively,
“Benefits”) would be nondeductible by the Company for federal income tax
purposes because of Section 280G of the Internal Revenue Code (the “Code”)
and/or would cause Employee to be liable for an excise tax pursuant to
Section 4999 of the Code, then the Benefits paid, distributed or granted to
Employee under this Agreement shall equal (i) the full amount of such Benefits
or (ii) the Reduced Amount (as defined below), whichever of the foregoing
amounts is determined by the Company to result, on an after-tax basis, in the
receipt by Employee of the greatest amount of such Benefits, notwithstanding
that all or some portion of the Benefits may be taxable under Section 4999 of
the Code. In making its determination pursuant to the preceding sentence, the
Company shall take into account all applicable Federal, state, and local
employment and income taxes, as well as the excise tax imposed by Section 4999
of the Code. For purposes of this Section 4, the “Reduced Amount” shall be the
maximum amount payable to Employee that would result in no portion of the
Benefits being (i) nondeductible by the Company under Section 280G of the Code
or (ii) subject to an excise tax liability under Section 4999 of the Code.
Notwithstanding the foregoing and any other provision contained herein, in the
event (as a result of Benefits to be received under this Agreement or any other
plan or arrangement between the Employee and the Company) of any required
reduction, as a result of Section 4999 of the Code, of Benefits to be received
by Employee, reduction shall be made from such other plan or arrangement prior
to any reduction relating to Benefits to be received by Employee under this
Agreement.
3. Application of Code Section 409A. If the Company determines that any of the
Benefits fail to satisfy the distribution requirement of Section 409A(a)(2)(A)
of the Code as a result of Section 409A(a)(2)(B)(i) of the Code, the payment of
such benefit shall be accelerated to the minimum extent necessary so that such
benefit is not subject to the provisions of Section 409A(a)(1) of the Code. (It
is the intention of the preceding sentence to apply the short-term deferral
provisions of Section 409A of the Code, and the regulations and other guidance
thereunder, to the Benefits, and the payment schedule as revised after the
application of the preceding sentence shall be referred to as the “Revised
Payment Schedule.”) However, if there is no Revised Payment Schedule that would
avoid the application of Section 409A(a)(1) of the Code, the payment of such
benefits shall not be paid pursuant to a Revised Payment Schedule

2



--------------------------------------------------------------------------------



 




and instead shall be delayed to the minimum extent necessary so that such
benefits are not subject to the provisions of Section 409A(a)(1) of the Code.
The Board may attach conditions to or adjust the amounts paid pursuant to this
Section 3 to preserve, as closely as possible, the economic consequences that
would have applied in the absence of this Section 3; provided, however, that no
such condition or adjustment shall result in the payments being subject to
Section 409A(a)(1) of the Code.
4. General Provisions.
     (a) This Agreement shall be governed by the laws of the State of California
(without regard to principles of conflict of laws).
     (b) Any notice, demand or request required or permitted to be given by
either the Company or Employee pursuant to the terms of this Agreement shall be
in writing and shall be deemed given when delivered personally or deposited in
the U.S. mail, First Class with postage prepaid, and addressed to the parties at
such addresses as have been previously furnished by the Parties or such other
address as a Party may request by notifying the other in writing.
     (c) The rights and obligations of Employee under this Agreement may not be
transferred or assigned without the prior written consent of the Company.
     (d) This Agreement is meant to supplement the terms of stock option
agreement(s) or other agreement(s) pursuant to which Employee acquired the
Options, as well as any written employment agreement between the Company and
Employee. To the extent that the terms and conditions of this Agreement are
inconsistent with those found in such stock option agreement(s) or other
agreement(s) (employment or otherwise), the terms and conditions of this
Agreement shall be controlling.
     (e) Any Party’s failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any Party from thereafter enforcing each and every other
provision of this Agreement. The rights granted the Parties herein are
cumulative and shall not constitute a waiver of any Party’s right to assert all
other legal remedies available to it under the circumstances.
     (f) Employee agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.
     (g) In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired.
     (h) This Agreement, in whole or in part, may be modified, waived or amended
upon the written consent of the Company and Employee.
     (i) Notwithstanding anything to the contrary herein, nothing contained in
this Agreement shall in any way alter Employee’s rights under the Employment
Agreement except for the last sentence of paragraph 1(b) above.

3



--------------------------------------------------------------------------------



 



     (j) This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one
instrument.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



In Witness Whereof, the undersigned have set their hand as of the date first
above written.

             
 
           
Employee
      Dot Hill Systems Corp.    
 
           
/s/ Dana Kammersgard
      /s/ Shad L. Burke                  
Dana Kammersgard
      Shad L. Burke,    
 
      Interim Chief Financial Officer, Vice    
 
      President of Finance, and Corporate    
 
      Controller and Assistant Secretary    

[Signature Page To Change Of Control Agreement]

 